                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION

Joshua Galle,                                                     Civil Action No. 3:20-cv-00391

                     Plaintiff,
                                                                              ANSWER
        v.

Atrium Health, Inc., 1

                     Defendant.


        COMES NOW Defendant the Charlotte Mecklenburg Hospital Authority d/b/a Atrium

Health (“Atrium Health” or “Defendant”), by and through its undersigned counsel, and hereby

submits its Answer and Defenses to the Complaint of Plaintiff Joshua Galle (“Plaintiff”) as

follows:

                               PARTIES, JURISDICTION & VENUE

        1.       Defendant lacks sufficient information or knowledge to either admit or deny

Paragraph 1 of the Complaint, and therefore, denies same.

        2.       Defendant admits that it conducts business in Mecklenburg County, North

Carolina. Except as specifically admitted herein, Paragraph 2 of the Complaint is denied.

        3.       Paragraph 3 of the Complaint contains legal conclusions to which no response is

required of Defendant. To the extent a response is required, Paragraph 3 is denied.

        4.       Defendant admits only that Plaintiff disclosed he was a disabled combat veteran in

his application for employment and throughout the interview process. Except as specifically

admitted herein, Paragraph 4 of the Complaint is denied.




1
 The correct defendant entity in this matter is the Charlotte Mecklenburg Hospital Authority d/b/a Atrium Health,
which respectfully requests that the correct entity name be substituted in this lawsuit’s caption.



       Case 3:20-cv-00391-RJC-DCK Document 10 Filed 08/24/20 Page 1 of 11
       5.      Defendant admits only that the Uniformed Services Employment and

Reemployment Rights Act, 38 U.S.C. § 4301, et seq. (“USERRA”) and the Americans with

Disabilities Act, 42 U.S.C. § 12101, et seq. (“ADA”) speak for themselves. Except as specifically

admitted herein, Paragraph 5 of the Complaint is denied.

       6.      Defendant admits that this Court has jurisdiction over this matter pursuant to 28

U.S.C. § 1331. Except as specifically admitted herein, Paragraph 6 of the Complaint is denied.

       7.      Upon information and belief, Defendant admits that this Court has jurisdiction over

this matter pursuant to 28 U.S.C. § 1332. Except as specifically admitted herein, Paragraph 7 of

the Complaint is denied.

       8.      Defendant admits that this Court has jurisdiction over the claims asserted in this

matter. Except as specifically admitted herein, Paragraph 8 of the Complaint is denied.

                                CONDITIONS PRECEDENT

       9.      Paragraph 9 of the Complaint contains a legal conclusion to which no response is

required of Defendant. To the extent a response is required, Paragraph 9 is denied.

                                             FACTS

       10.     Defendant admits that Plaintiff applied for a Human Resources Strategic Business

Partner position with Atrium Health located in Charlotte, North Carolina and he began

interviewing for the position in or around May of 2019. Except as specifically admitted herein,

Paragraph 10 of the Complaint is denied.

       11.     Upon information and belief, admitted.

       12.     Defendant admits that Plaintiff’s application and interview process took

approximately three (3) months to complete and consisted of telephone interviews, in-person panel

interviews, and a background check. Except as specifically admitted herein, Paragraph 12 of the

Complaint is denied.



      Case 3:20-cv-00391-RJC-DCK Document 10 Filed 08/24/20 Page 2 of 11
                                    -2-
       13.     Defendant admits that on or about June 26, 2019, David Atkinson, Vice President

of HR Strategy and Transformation for Atrium Health, communicated a conditional offer of

employment (to Plaintiff) for the Human Resources Strategic Business Partner position. Except as

specifically admitted herein, Paragraph 13 of the Complaint is denied.

       14.     Defendant admits that Plaintiff responded to Mr. Atkinson’s email the following

day, on June 27, 2019 and accepted the conditional offer. Except as specifically admitted herein,

Paragraph 14 of the Complaint is denied.

       15.     Defendant admits that Plaintiff’s June 27, 2019 email to Mr. Atkinson requested a

formalized offer on letterhead so that he could submit his two weeks’ notice to Anthem and so that

he could begin shopping for a home in Charlotte, North Carolina. Except as specifically admitted

herein, Paragraph 15 of the Complaint is denied.

       16.     Defendant admits that Plaintiff’s June 27, 2019 email to Mr. Atkinson asked how

soon he could connect with a resource on temporary living options. Except as specifically admitted

herein, Paragraph 16 of the Complaint is denied.

       17.     Defendant admits that on June 28, 2019, Defendant provided Plaintiff with a formal

written conditional offer of employment, which noted, among other terms, a starting annual salary

of $170,000; eligibility to participate in the Management Annual Incentive Plan (MAIP) at 15%

for 2020; a $37,750 sign-on bonus, a relocation stipend of $24,000; and three (3) months of

temporary housing, if necessary. Except as specifically admitted herein, Paragraph 17 of the

Complaint is denied.

       18.     Defendant admits only that Plaintiff signed a “Sign-On” Agreement and Relocation

Agreement on July 1, 2019. Except as specifically admitted herein, Paragraph 18 of the Complaint

is denied.




      Case 3:20-cv-00391-RJC-DCK Document 10 Filed 08/24/20 Page 3 of 11
                                    -3-
          19.   Defendant admits that it anticipated a July 15, 2019 “start date” for Plaintiff, which

was noted in the “Sign-On” Agreement and Relocation Agreement signed by Plaintiff on July 1,

2019. Except as specifically admitted herein, Paragraph 19 of the Complaint is denied.

          20.   Defendant lacks sufficient information or knowledge to either admit or deny

Paragraph 20 of the Complaint, and therefore, denies same.

          21.   Upon information and belief, Defendant admits that Plaintiff exchanged

correspondence with an employee of Atrium Health who was assisting Plaintiff with locating

temporary housing. Except as specifically admitted herein, Paragraph 21 of the Complaint is

denied.

          22.   Defendant lacks sufficient information or knowledge to either admit or deny

Paragraph 22 of the Complaint, and therefore, denies same.

          23.   Defendant lacks sufficient information or knowledge to either admit or deny the

allegations regarding the specific substance of Plaintiff’s communications with Ms. Underdown

on or about July 9, 2019, and therefore, denies the same. Defendant also denies the remaining

allegations contained in Paragraph 23 of the Complaint.

          24.   Denied.

          25.   Defendant admits only that David Atkinson contacted Plaintiff on July 11, 2019 to

rescind the conditional offer of employment for the Human Resources Strategic Business Partner

position. Except as specifically admitted herein, Paragraph 25 of the Complaint is denied.

          26.   Denied.

          27.   Defendant lacks sufficient information or knowledge to either admit or deny

Paragraph 27 of the Complaint, and therefore, denies same.

          28.   Denied.




      Case 3:20-cv-00391-RJC-DCK Document 10 Filed 08/24/20 Page 4 of 11
                                    -4-
                             COUNT I
   VIOLATION OF THE UNIFORMED SERVICEMEMBERS EMPLOYMENT AND
                     REEMPLOYMENT RIGHTS ACT

       29.    Defendant incorporates by reference herein its responses and defenses to

Paragraphs 1-28 of the Complaint.

       30.    Denied.

       31.    Denied.

       32.    Denied.

       33.    Denied.

       34.    Denied.

       35.    Denied.

                              COUNT II
     DISABILITY/PERCEIVED DISABILITY DISCRIMINATION/RETALIATION
                          UNDER THE ADAAA

       36.    Defendant incorporates by reference herein its responses and defenses to

Paragraphs 1-35 of the Complaint.

       37.    Denied.

       38.    Paragraph 38 of the Complaint contains a legal conclusion to which no response is

required of Defendant. To the extent a response is required, Defendant denies Paragraph 38 of the

Complaint.

       39.    Defendant admits only that the ADAAA speaks for itself. Except as specifically

admitted herein, Defendant denies Paragraph 39 of the Complaint.

       40.    Denied.

       41.    Denied.

       42.    Denied.

       43.    Denied.



      Case 3:20-cv-00391-RJC-DCK Document 10 Filed 08/24/20 Page 5 of 11
                                    -5-
          44.   Denied.

          45.   Denied.

          46.   Denied.

          47.   Denied.

                                         COUNT III
                                    BREACH OF CONTRACT

          48.   Defendant incorporates by reference herein its responses and defenses to

Paragraphs 1-47 of the Complaint.

          49.   Denied.

          50.   Denied.

          51.   Defendant admits only that Plaintiff’s Exhibit A is comprised of Defendant’s

Conditional Offer of Employment to Plaintiff, an unsigned “Sign-On” Agreement, and an unsigned

Relocation Agreement. Except as specifically admitted herein, Paragraph 51 of the Complaint is

denied.

          52.   Denied.

          53.   Denied.

          54.   Denied.

          55.   All allegations not specifically admitted in this Answer are hereby denied.


                                      PRAYER FOR RELIEF

          Defendant denies the allegations set forth in the WHEREFORE paragraphs 1 through 6

contained in the Prayer for Relief on page 7 of the Complaint. Defendant denies any and all liability

and further denies that Plaintiff is entitled to any of the relief he seeks.

                           AFFIRMATIVE AND OTHER DEFENSES

          Having answered the Complaint filed against it, Defendant asserts the following



      Case 3:20-cv-00391-RJC-DCK Document 10 Filed 08/24/20 Page 6 of 11
                                    -6-
affirmative and other defenses:

                                         FIRST DEFENSE

       The Complaint, in whole or in part, fails to state a claim upon which relief may be granted.

                                       SECOND DEFENSE

       Defendant specifically incorporates by reference herein its Motion for Partial Dismissal

and Memorandum in Support of the same. (See Dkt. Nos. 8-9)

                                        THIRD DEFENSE

       Plaintiff’s claims are barred, or his damages, if any, should be reduced or eliminated, due

to the after-acquired evidence doctrine.

                                       FOURTH DEFENSE

       Plaintiff’s claims are barred, in whole or in part, by the doctrines of waiver, laches,

estoppel, ratification, acquiescence, and/or unclean hands.

                                         FIFTH DEFENSE

       Plaintiff's claims may be barred, in whole or in part, by his failure to comply with the

jurisdictional, procedural, and administrative prerequisites for filing this action.

                                        SIXTH DEFENSE

       Insofar as Plaintiff seeks to recover relief for (a) alleged incidents occurring outside of the

applicable limitations period for the filing of his Charge of Discrimination with the EEOC; or (b)

for alleged incidents of discrimination and/or retaliation not listed in his Charge of Discrimination

with the EEOC; or (c) against parties not named in the Charge of Discrimination with the EEOC,

Plaintiff may not recover any relief for such incidents of alleged discrimination.

                                      SEVENTH DEFENSE

       Defendant, at all times relevant to this action, acted in good faith and in full compliance




      Case 3:20-cv-00391-RJC-DCK Document 10 Filed 08/24/20 Page 7 of 11
                                    -7-
with all applicable laws and duties and had reasonable grounds to believe its acts or omissions

complied with the ADA/ADAAA, USERRA, and all other applicable laws.

                                         EIGHTH DEFENSE

        All standards used by Defendant are job related and consistent with business necessity.

                                         NINTH DEFENSE

        Plaintiff’s claims are barred to the extent that Plaintiff is not a qualified individual with a

disability as defined by federal law.

                                         TENTH DEFENSE

        Plaintiff’s claims are barred because Defendant’s actions with respect to Plaintiff were

taken for legitimate, non-discriminatory, non-retaliatory, and otherwise lawful reasons.

                                        ELEVENTH DEFENSE

        To the extent that any employee or agent engaged in unlawful conduct toward Plaintiff,

such conduct was not authorized, ratified, or consented to by Defendant.

                                        TWELFTH DEFENSE

        The conditional offer of employment extended to Plaintiff did not constitute a contract, but

rather, was an at-will employment offer that could be terminated at any time, for any reason, or no

reason at all.

                                    THIRTEENTH DEFENSE

        To the extent that Plaintiff alleges that he suffered mental or emotional distress, such

distress was caused by factors other than Plaintiff’s employment, the actions of Defendant, or

anyone acting on behalf of Defendant.

                                   FOURTEENTH DEFENSE

        If Plaintiff has been damaged as alleged (which Defendant denies), such damages were




      Case 3:20-cv-00391-RJC-DCK Document 10 Filed 08/24/20 Page 8 of 11
                                    -8-
caused by his own acts.

                                        FIFTEENTH DEFENSE

        Plaintiff's claims for punitive, exemplary and/or compensatory damages are subjected to

applicable limitations on damages as set forth in the ADAAA, USERRA, and other applicable

statutes.

                                        SIXTEENTH DEFENSE

        Plaintiff’s Complaint fails to state a claim upon which attorneys’ fees or costs can be

awarded.

                                    SEVENTEENTH DEFENSE

        One or more of the elements of damages Plaintiff seeks are unconstitutional and/or

unavailable.

                                        EIGHTEENTH DEFENSE

        An award of punitive damages would be inappropriate and unconstitutional because

Defendant has not engaged in any intentional, willful or malicious conduct towards Plaintiff.

                                        NINETEENTH DEFENSE

        The United States and North Carolina Constitutions bar or limit Plaintiff’s claim for

punitive damages under the circumstances at issue.

                                        TWENTIETH DEFENSE

        Any alleged violations of any state or federal statute were not willful, wanton, malicious,

intentional or reckless.

                                   TWENTY-FIRST DEFENSE

        Defendant reserves the right to assert further defenses should they become known to it

during the litigation of this action.




      Case 3:20-cv-00391-RJC-DCK Document 10 Filed 08/24/20 Page 9 of 11
                                    -9-
                                                ***

         WHEREFORE, Defendant the Charlotte Mecklenburg Hospital Authority d/b/a Atrium

Health respectfully requests this Court to enter an Order: (a) dismissing the Complaint with

prejudice; (b) awarding to Defendant its costs and expenses incurred herein, including reasonable

attorneys’ fees; and (c) granting such other relief as the Court sees just and proper.



Dated:        August 24, 2020                      /s/Elizabeth H. Pratt
                                                   Stephen D. Dellinger, Bar No. 16609
                                                   sdellinger@littler.com
                                                   Elizabeth H. Pratt, Bar No. 46132
                                                   epratt@littler.com
                                                   LITTLER MENDELSON, P.C.
                                                   Bank of America Corporate Center
                                                   100 North Tryon Street, Suite 4150
                                                   Charlotte, NC 28202
                                                   Telephone:        704.972.7000
                                                   Facsimile:        704.333.4005

                                                   Attorneys for Defendant Atrium Health




     Case 3:20-cv-00391-RJC-DCK Document 10 Filed 08/24/20 Page 10 of 11
                                   - 10 -
                                CERTIFICATE OF SERVICE

        This is to certify that on August 24, 2020, the undersigned filed the foregoing using the

Court’s CM/ECF system which will send notification of such filing to the following CM/ECF

participants in this case.

                                         Matt Vilmer
                                      Abbey M. Krysak
                                 Weaver, Bennett & Bland, P.A.
                                     196 N. Trade Street
                                    Matthews, NC 28105

                                     Thomas L. Dickens, III
                                    Morgan & Morgan, P.A.
                                20 N. Orange Avenue, Suite 1600
                                       Orlando, FL 32801

                                     Attorneys for Plaintiffs

                                                                   /s/ Elizabeth H. Pratt
                                                                   Elizabeth H. Pratt




     Case 3:20-cv-00391-RJC-DCK Document 10 Filed 08/24/20 Page 11 of 11
                                   - 11 -
